Title: [Diary entry: 7 November 1785]
From: Washington, George
To: 

Monday 7th. Thermometer at 66 in the Morng. 69 at Noon and 69 at Night. Clear, calm, and remarkably pleasant all day, but rather too warm for the Season. Mrs. Peake and Miss Eagland dined here and returned in the Eveng. Employed since I first began to supply the dead Trees in the Serpentine Walks which I compleated this day except with the lime (or Linden) and horse chesnut, neither of wch. I have or could easily get at. The numbers replanted are as follow—of Pine 19—of Elm 2—of Poplar 18—of the black Gum 17—of the Aspan 2—of the Mulberry 5—Ash 2—and of the Maple none.